In an action for a divorce and ancillary relief, the proposed intervenor, High Spruce Associates, LP, appeals from an order of the Supreme Court, Kings County (Prus, J.), dated May 26, 2005, which denied its motion for leave to intervene.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion of the proposed intervenor, High Spruce Associates, LP, as untimely (see Rectory Realty Assoc. v Town of Southampton, 151 AD2d 737, 737-738 [1989]; Matter of Buffalo Mall v Assessor of Town of Clarence, 101 AD2d 701 [1984]).
The appellant’s remaining contentions are without merit. Crane, J.E, Krausman, Lifson and Baltin, JJ., concur.